PER CURIAM.
Defendant was found guilty by a district court jury of charges of criminal sexual conduct in the first and second degree, Minn.St. 609.342 and 609.343, and was sentenced by the trial court for the more serious offense to a maximum prison term of 20 years. On this direct appeal from judgment of conviction, defendant contends that the evidence of his guilt was legally insufficient. There is no merit to this contention. In light of our decisions in State v. Koonsman, 281 N.W.2d 487 and State v. Hesse, 281 N.W.2d 491, filed herewith, however, we vacate defendant’s conviction of criminal sexual conduct in the second degree.
We affirm the conviction of criminal sexual conduct in the first degree, but vacate the conviction of criminal sexual conduct in the second degree.